Citation Nr: 1047103	
Decision Date: 12/17/10    Archive Date: 12/22/10

DOCKET NO.  07-29 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for coronary artery disease, 
claimed as a cardiovascular disorder, to include as secondary to 
service-connected type II diabetes mellitus. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1966 to August 
1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan 
and a December 2006 rating action of the VA RO in Augusta, Maine.  
[Due to the location of the Veteran's residence, the jurisdiction 
of his appeal remains with the RO in Detroit, Michigan.]  

In September 2009, the Veteran filed a claim for service 
connection for neuropathy of the upper and lower extremities and 
for a total disability rating based on individual unemployability 
(TDIU).  Those issues have not yet been addressed by the RO, and 
are referred to the RO for appropriate action.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) [the Board does not have 
jurisdiction of issues not yet adjudicated by the RO].


FINDINGS OF FACT

1.  The Veteran served on active duty in the Republic of Vietnam.  
His in-service exposure to herbicides is, therefore, conceded.  

2.  The Veteran has been diagnosed with coronary artery disease.  


CONCLUSION OF LAW

The Veteran's coronary artery disease is presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA)

As the Board will discuss in further detail in the following 
decision, the Veteran's service connection claim is being 
granted.  As such, the Board finds that any error related to the 
VCAA is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 
2010); 38 C.F.R. § 3.159 (2010); Mlechick v. Mansfield, 503 F.3d 
1340 (Fed. Cir. 2007).

Similarly, as will be discussed in further detail in the 
following decision, a change in law has occurred during the 
pendency of this appeal.  However, as the Board will grant the 
benefit sought under this change in law, there is no prejudice to 
the Veteran in proceeding to issue this decision.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

II. Service Connection

At the outset, the Board acknowledges that, throughout the 
current appeal, the Veteran has contended that he has coronary 
artery disease as a result of his service-connected Type II 
diabetes mellitus.  However, further review of the claims folder 
indicates that the agency of original jurisdiction has considered 
the Veteran's service connection claim on both direct and 
secondary bases.  In addition, as will be discussed in further 
detail in the following decision, the relevant law pertaining to 
veterans who served in the Republic of Vietnam during the 
applicable time period and who later developed ischemic heart 
disease (to include coronary artery disease) has recently (and, 
during the current appeal) changed in such a manner as is 
favorable for the Veteran in the current appeal.  Because the 
Board finds that this new law warrants the grant of service 
connection for the Veteran's coronary artery disease on a direct 
(e.g., presumed) basis, the Board finds that there is no need to 
discuss whether service connection for this disability is 
warranted on a secondary basis.  

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 of 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) 
(2010).  In this regard, it is noted that a "veteran who, during 
active military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. § 
1116(f) (West 2002 & Supp. 2010); 38 C.F.R. § 3.307(a)(6)(iii) 
(2010).  

In the present appeal, the Veteran's DD 214 indicates that he had 
active duty in the Republic of Vietnam.  He is, therefore, 
presumed to have been exposed to herbicides during such service.  
See id.

Under the authority granted by Congress in the Agent Orange Act 
of 1991 and the Veterans Education and Benefits Expansion Act of 
2001, the Secretary has placed ischemic heart disease on the 
presumptive list to the list of diseases associated with 
herbicide exposure.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  
Arteriosclerotic heart disease is used as a narrower synonym of 
ischemic heart disease.  Dorland's Illustrated Medical Dictionary 
528 (30th ed. 2003).  Coronary artery disease is atherosclerosis 
of the coronary arteries.  Id., at 531.  Thus, coronary artery 
disease is encompassed within the condition listed on the 
presumptive list.  

Here, post-service medical records show abundant evidence of a 
diagnosis of coronary artery disease.  In addition, in 2000, the 
Veteran underwent coronary bypass grafting surgery.  The 
existence of coronary artery disease is, therefore, well-
established.

In light of these facts-including, in particular, the Veteran's 
conceded exposure to herbicides during his active duty in the 
Republic of Vietnam as well as his current diagnosis of coronary 
artery disease, the Board finds that service connection for this 
disorder is warranted.  Based on this evidentiary posture, the 
Board concludes that service connection for coronary artery 
disease is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for coronary artery disease is 
granted.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


